El Juez Peesidente Se. Quiñones
emitió la opinión del tribunal.
Ante la Corte de Distrito del Distrito Judicial de Guayama siguió la Ponce & Guayama Railroad Co. un procedimiento contra el municipio de Guayama sobre expropiación forzosa de ciertas parcelas de terreno y el jurado insaculado para fijar el importe de la indemnización debida por dichas parcelas á la parte demandada, pronunció su veredicto el día 31 de oc-tubre de 1906, comunicándolo el presidente de dicho jurado al secretario de la Corte de Distrito de Guayama, en la misma, fecha en que fuera dictado, previniéndole que las partes ha-bían sido citadas para que concurrieran á oir su pronuncia-miento. El día 9 de. noviembre siguiente, la Corte de Distrito-de Guáyama dictó sentencia definitiva en el caso, adjudicando-á la compañía demandante título de los terrenos, cuya expro-piación solicitaba y dentro de los 15 días siguientes á haberse dictado la sentencia, ó sea el 22 del mismo noviembre, el abo-gado de la compañía demandante, Sr. Tous Soto, hizo la con-signación ante la misma corte de novecientos diez y nueve dollars dos centavos, importe de la indemnización fijada por el jurado, haciéndose dicha consignación de acuerdo con las prescripciones de la ley sobre expropiación forzosa, presentan-do también en ese mismo día en la secretaría del tribunal una notificación estableciendo apelación del veredicto del jurado, y una moción pidiendo á la corte señalara día para la vista de la apelación. La corte señaló el día primero de diciembre de 1906 para discutir la moción del demandante, estableciendo apelación contra el veredicto pronunciado por el jurado en el caso mencionado y habiendo comparecido las partes, por me-dio de sus respectivos abogados, la corte, (después de oir la moción y las alegaciones de las mismas, resolvió que no era admisible la apelación por haberse interpuesto fuera de tér-mino y por no haberse expuesto tampoco los hechos que se *194sometían á la consideración del tribunal, denegando por tanto la apelación con las costas al promovente.
El abogado Sr. Tons Soto, en representación de la Ponce & Guayama Railroad Co., presentó escrito á este tribunal en 13 de diciembre último, solicitando un auto de mandamus contra el juez de la Corte de Distrito del Distrito Judicial de Guayama, para que se le ordene proceda á señalar día y bora para la vista de la apelación referida, ó en otro caso, para que comparezca ante este tribunal y exponga las razones que le asistan para no verificarlo; expedida una orden al juez de la corte de distrito para que expresara las causas por las cuales no debiera dictarse el auto de mandamus solicitado, compareció el Honorable Attorney General, en su representa-ción, y después de exponer brevemente los hechos del caso en su contestación, alegó que la resolución dictada por el deman-dado con fecha Io. de diciembre de 1906, desestimando la ape-lación interpuesta por la compañía contra el veredicto del jurado, es una resolución final y definitiva de la cual podía apelarse para ante la Corte Suprema de Puerto Eico.
La cuestión que hay que resolver en el presente caso es exactamente la misma que este tribunal resolvió ya, reciente-mente, en el caso de mandamus No. 125, promovido ante este tribunal entre las mismas partes, y en que se declaró que no procedía expedir el auto de mandamus perentorio que se solicitaba.
Por las mismas razones expresadas en la opinión que sirvió de fundamento á la resolución de este tribunal en el caso refe-rido, proponemos que se desestime la petición presentada en este caso; declarándose no haber lugar á expedir el auto de mandamus que en el mismo se interesa.

Denegado.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Lear3r y Wolf.